United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-11412
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JULIO CESAR HUMANA-HERON, also known as Julio Umana-Geron, also
known as Jose Orellano-Calistro,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CR-104
                      --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Following a jury trial, Julio Cesar Humana-Heron was

convicted of one charge of illegal reentry into the United States

after conviction of an aggravated felony and sentenced to serve

63 months in prison.   Humana-Heron argues that the district court

erred by admitting a warrant of deportation at trial because this

document amounted to hearsay.   As he concedes, this argument is

foreclosed.    See United States v. Valdez-Maltos, 443 F.3d 910,

911 (5th Cir.), cert. denied, 127 S. Ct. 265 (2006).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11412
                                -2-

     Humana-Heron’s constitutional challenge to 8 U.S.C. § 1326

is foreclosed by Almendarez-Torres v. United States, 523 U.S.
224, 235 (1998).   Although Humana-Heron contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).     Humana-

Heron properly concedes that his argument is foreclosed in light

of Almendarez-Torres and circuit precedent, but he raises it here

to preserve it for further review.

     Humana-Heron’s challenge to his sentence, which was within

the applicable guidelines range, is unavailing.   His challenge to

this court’s prior caselaw concerning the presumption of

reasonableness attached to sentences that are within the

pertinent guidelines range is unavailing.    See United States v.

Ruff, 984 F.2d 635, 640 (5th Cir. 1993).    His disagreement with

the Sentencing Commission’s assessment of the seriousness of his

offense does not establish that his sentence is unreasonable.

See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).

The judgment of the district court is AFFIRMED.   The Government’s

motion for summary affirmance is GRANTED.